Citation Nr: 1023233	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-12 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 
2006 for the grant of service connection for cervical spine 
disability.

2.  Entitlement to an effective date prior to February 20, 
2007 for the grant of service connection for cervicogenic 
headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1991 to January 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which granted service connection for a 
cervical spine disability and cervicogenic headaches and 
established the effective dates currently on appeal.

In April 2009, the Veteran presented sworn testimony during a 
personal hearing in Lincoln, Nebraska, which was chaired by 
the undersigned.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  

In a June 2009 Board decision, the claims were remanded for 
development.  The VA Appeals Management Center (AMC) 
continued the previous denials in an August 2009 supplemental 
statement of the case (SSOC).  The Veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings.

In September 2009, the Veteran submitted additional evidence 
directly to the Board.  At that time, the Veteran also 
submitted a written waiver of local consideration of this 
evidence.  This waiver is contained in the Veteran's claims 
folder.  See 
38 C.F.R. §§ 19.9, 20.1304(c) (2009). 

Issues not currently on appeal

As will be further discussed below, an August 2009 rating 
decision denied the Veteran's recently raised claims of clear 
and unmistakable error in rating decisions dated October 1997 
and April 2001.  As evidenced by the claims folder, a notice 
of disagreement (NOD) was not filed and the issues are, 
therefore, not yet in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a cervical spine disability was denied in unappealed RO 
rating decisions dated October 1997 and April 2001.

2.  At the time of the unappealed October 1997 and April 2001 
rating decisions, the Veteran had not submitted sufficient 
evidence to establish that his cervical spine disability was 
due to his military service.  

3.  Following the issuance of the April 2001 rating decision, 
a formal or informal claim for service connection for a 
cervical spine disability was not received prior to October 
23, 2006.

4.  The Veteran filed to reopen his claim of entitlement to 
service connection for cervical spine disability on October 
23, 2006.  Service connection was granted in a November 2007 
rating decision, which assigned an effective date of October 
23, 2006.

5.  A formal or informal claim for service connection for 
headaches was not received prior to February 20, 2007.

6.  The Veteran initially raised a claim of entitlement to 
service connection for headaches on February 20, 2007.  
Service connection was granted in a November 2007 rating 
decision, which assigned an effective date of February 20, 
2007.
CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
23, 2006 for the grant of service connection for cervical 
spine disability have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date earlier than February 
20, 2007 for the grant of service connection for cervicogenic 
headaches have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an effective date earlier than the 
currently assigned date of October 23, 2006 for the grant of 
service connection for cervical spine disability.  He also 
seeks an effective date prior to the currently assigned date 
of February 20, 2007 for the grant of service connection for 
cervicogenic headaches.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.

Stegall concerns

In June 2009, the Board remanded the case in order for the 
agency of original jurisdiction (AOJ) to adjudicate the 
Veteran's newly raised claims of clear and unmistakable error 
in rating decisions dated October 1997 and April 2001.  The 
Veteran was to be notified of the decision and of his 
appellate rights.  If the CUE claims were denied and the 
Veteran filed a timely notice of disagreement, the AOJ was to 
issue a statement of the case.  The AOJ was then to 
readjudicate the Veteran's earlier effective date claims, 
considering the determination in the CUE claims.

The record indicates that the Veteran's CUE claims were 
denied in an August 2009 rating decision.  The Veteran was 
notified of the decision and of his appellate rights in a 
letter dated August 2009.  As indicated above, the Veteran 
has not filed a notice of disagreement with respect to the 
August 2009 rating decision.  In fact, in a statement dated 
September 2009, the Veteran indicated that he did not believe 
that there was CUE in the October 1997 and April 2001 rating 
decisions, but rather wished to proceed only on the earlier 
effective date claims.  As indicated above, a SSOC as to the 
earlier effective date claims was issued in August 2009.  
Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Veteran was informed of VA's duty to assist him in the 
development of his claims in a letter dated in February 2007, 
which also provided him with specific notice as to effective 
dates.  In any event, VCAA notice is not necessary in this 
case because, as is explained below, the outcome of these 
earlier effective date claims depends exclusively on 
documents which are already contained in the Veteran's VA 
claims folder.  Specifically, the United States Court of 
Appeals for Veterans Claims (Court) has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him with VCAA notice of the 
laws and regulations governing effective dates, if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture 
of this case.  In the absence of potential additional 
evidence, no notice is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) [VCAA notice not required where 
there is no reasonable possibility that additional 
development will aid the claimant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

As was alluded to above, the outcome of these earlier 
effective date claims rest with evidence that is already in 
the claims folder, which will be discussed below.  

In addition, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his claims.  See
 38 C.F.R. § 3.103 (2009).  He has retained the services of a 
representative and, as indicated above, he testified at a 
personal hearing before the undersigned.  

In short, the Board finds that these issues were properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision as to the issues on appeal.


Cervical Spine Disability

Legal Criteria

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

With respect to service connection claims which are granted 
following the submission of new and material evidence, 
governing regulation provides that the effective date of the 
award will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(q)(1)(ii), (r) (2009).
38 C.F.R. § 3.156(c)(1) provides that "notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section."

Pursuant to 38 C.F.R. § 3.156(c)(2), "paragraph (c)(1) of 
this section does not apply to records that VA could not have 
obtained when it decided the claim because the records did 
not exist when VA decided the claim, or because the claimant 
failed to provide sufficient information for VA to identify 
and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other source."

38 C.F.R. § 3.156(c)(3) states that "[a]n award made based 
all or in part on the records identified by paragraph (c)(1) 
of this section is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever 
is later, or such other date as may be authorized by the 
previously decided claim.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  
The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2009).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the Veteran which may 
be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 511(b)(2) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2009); see also Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  See 38 C.F.R. § 3.155 (2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Background

The Board believes that a brief recapitulation of the 
procedural history of this claim will aid in an understanding 
of its decision.

The Veteran was granted service connection for left shoulder 
injury residuals [also referred to as left arm paresthesia] 
effective from January 29, 1994.  The Veteran has filed 
several subsequent claims of entitlement to increased ratings 
for the service-connected left arm disability, most recently 
in February 2007.

In a rating decision dated October 1997, the RO denied 
service connection for a cervical spine disability.  In the 
decision, the RO indicated that service records had not been 
obtained and there was no other evidence demonstrating 
existence of a cervical spine disability in service.  The RO 
explained that "[t]he VAMC examination in March 1994, 
completed shortly following the Veteran's discharge from 
service, was negative for any disability of the cervical 
spine.  The first evidence of chronic cervical spine 
disability was the x-ray report in February 1997, being three 
years after service."  The Veteran did not disagree with 
that decision as to the cervical spine disability, and it 
became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1104 (2009).

The Veteran's cervical spine disability claim was again 
denied in an April 2001 rating decision.  At the time of this 
rating decision, his service treatment records had been 
located.  The RO denied the Veteran's claim because 
"[a]lthough service connection may be presumed for cervical 
spine osteophytes with C5-6 disc bulging if this condition is 
manifested to a compensable degree within a certain period 
after military discharge, service connection on this basis 
cannot be favorably considered because a chronic cervical 
spine disability is not shown until three years after 
service."  Once again, the Veteran did not agree with the 
RO's denial and the April 2001 decision became final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2009).

On October 23, 2006, the Veteran filed an application to 
reopen his previously denied claim of entitlement to service 
connection for a cervical spine disability [claimed as 'neck' 
problems].  The RO ultimately reopened and granted the claim 
in a November 2007 rating decision.  A 10 percent disability 
evaluation was assigned effective October 23, 2006.  This 
appeal followed.

Analysis

The RO has assigned an effective date of October 23, 2006, 
for the grant of service connection for a cervical spine 
disability.  As indicated above, that date was assigned based 
on the date of the claim to reopen.  The Veteran seeks an 
earlier effective date.

Based upon a complete review of the evidence, and for reasons 
and bases expressed immediately below, the Board finds that 
the currently assigned effective date of October 23, 2006, is 
the earliest effective date assignable for service connection 
for cervical spine disability as a matter of law.

During the course of the appeal, the Veteran raised several 
theories of entitlement to an earlier effective date for the 
grant of service connection for cervical spine disability.  
The Board will address each in turn.

First, the Veteran has asserted that his claim of entitlement 
to service connection for a cervical spine disability dates 
back to his January 1994 military discharge and that he has 
essentially maintained a continuous appeal from that time.  
See, e.g., the April 2009 Board hearing transcript, pgs. 4-5.

As detailed above, contemporaneous with his January 1994 
military discharge, the Veteran filed a claim of entitlement 
to service connection for a "left shoulder injury, for which 
service connection was granted in a December 1994 rating 
decision.  No mention was made of a cervical spine disability 
at the time of the Veteran's claim or during development 
therefor.  Crucially, the Veteran was explicitly denied 
service connection for a cervical spine disability in an 
October 1997 rating decision.  He was notified of that 
decision and of his appellate rights; however, he did not 
appeal the October 1997 rating decision.  His claim was again 
denied in an April 2001 rating decision.  He also did not 
appeal that decision and it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1104 (2009).  

The Board has thoroughly reviewed the record and can identify 
no communication from the Veteran that would constitute a 
notice of disagreement as to either the October 1997 or April 
2001 rating decision.  The fact that service connection for a 
cervical spine disability was previously denied in October 
1997 and April 2001 does not entitle the Veteran to an 
earlier effective date with regard to his present claim.  
Previous determinations are final and binding in the absence 
of clear and unmistakable error (CUE).  Thus, in order to 
establish an earlier effective date on the basis of the 
previous denials, the Veteran would have to show that there 
was CUE in the October 1997 and/or April 2001 rating 
decisions.  However, as indicated in the Introduction, the 
Veteran's claims of CUE as to these rating decisions were 
denied by the RO in August 2009.  He has not expressed 
disagreement with that decision and, as noted above, has in 
fact indicated that he does not believe there was CUE in 
either rating decision.  See the Veteran's statement dated 
September 2009.  
As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is essentially governed by the date of filing with 
VA of a claim therefor.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. 
§ 3.400 (2009).  The Board has carefully reviewed the record 
and can identify no communication from the Veteran which may 
be considered to be a claim of entitlement to service 
connection for cervical spine following the last final denial 
in April 2001 and prior to the date the claim was received 
[October 23, 2006].  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  As such, the Veteran's earlier 
effective date claim cannot be sustained on this basis.

Secondly, the Veteran has asserted that he is entitled to an 
earlier effective date for the cervical spine disability 
because his claim was previously denied based on the RO's 
inability to obtain his service treatment records.  See the 
Veteran's statement dated September 2009.  To this extent, 
the Veteran appears to be relying on 
38 C.F.R. § 3.156(c)(1) which states that "notwithstanding 
any other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section."

It is undisputed that the Veteran's service treatment records 
were unavailable at the time of the initial October 1997 
denial of service connection for cervical spine disability.  
However, the April 2001 rating decision clearly indicates 
that the records were available and considered at that time.  
Accordingly, the denial of service connection for cervical 
spine disability at that time was not premised on information 
that could potentially have been verified by service 
treatment records, but rather by evidence that the currently 
diagnosed cervical spine disability developed years after the 
Veteran's military discharge.  Therefore, 38 C.F.R. 
§ 3.156(c)(1) does not avail the Veteran.  

Finally, to some extent the Veteran is contending that his 
cervical spine symptomatology began during service and 
continued thereafter and, as such, service connection should 
be granted beginning the day following discharge.  This 
amounts to an argument couched in equity.  The Board, 
however, is bound by the law and is without authority to 
grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990).

The Board does not necessarily dispute that the Veteran may 
have experienced cervical spine symptomatology prior to the 
assigned effective date of service connection.  However, the 
Board is obligated to apply the law as Congress has created 
it.  As explained above, the law does not support the 
assignment of an effective date prior to October 23, 2006.

In conclusion, for the reasons and bases set forth above, the 
Board finds that the effective date for the grant of service 
connection for the cervical spine disability is no earlier 
than the currently assigned date of October 23, 2006.  
Accordingly, the benefit sought on appeal is denied.


Cervicogenic Headaches

The law and regulations pertaining generally to earlier 
effective dates and standard of review has been set forth 
above and will not be repeated here.

Analysis

The RO has assigned an effective date of February 20, 2007, 
for the grant of service connection for cervicogenic 
headaches based on the Veteran filing an original claim of 
entitlement to service connection on that date.  The Veteran 
seeks an earlier effective date and essentially contends that 
he has suffered from headaches since his military service.  
See, e.g., the April 2009 Board hearing transcript, pgs. 3-4.  
Based upon a complete review of the evidence on file, and for 
reasons and bases expressed below, the Board finds that the 
currently assigned effective date of February 20, 2007, is 
the earliest effective date assignable for service connection 
for the cervicogenic headaches as a matter of law.

As has been discussed in the law and regulations section 
above, the assignment of an effective date for service 
connection is in essence governed by the date of filing with 
VA of a claim.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).  The Board's inquiry is thus limited by 
operation of law as to whether a claim of entitlement to 
service connection for headaches was filed after the Veteran 
separated from military service in January 1994, and before 
the current effective date of the award in question, February 
20, 2007.

The Board has carefully reviewed the record and cannot 
identify any communication from the Veteran that may be 
considered a claim for service connection for headaches prior 
to February 20, 2007.  See Servello, supra [the Board must 
look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits].  The record does 
not contain any statement dated earlier than February 20, 
2007, indicating an intent to file a headaches claim.  

The Veteran essentially argues that the VA treatment records 
which document his headaches symptomatology should constitute 
an informal service connection claim pursuant to 38 C.F.R. § 
3.157.  The Board recognizes that VA treatment records dated 
as early as April 1998 document the Veteran's complaint of 
headaches.  See the VA treatment record dated April 1998.  
The Board has considered whether this initial VA notation of 
headaches may be considered to be an informal claim for 
benefits under 38 C.F.R. § 3.157.  Crucially, however, 38 
C.F.R. § 3.157 does not avail the Veteran.  

The Board can do no better than quote Crawford v. Brown, 5 
Vet. App. 33, 35-36 (1993):  "An analysis of 38 C.F.R. § 
3.157 indicates that this regulation does not benefit the 
veteran in his claim.  Under § 3.157(a), a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits if it meets the requirements of § 
3.157(b).  38 C.F.R. § 3.157(b) provides:  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of [evidence listed under (b)(1), (2), or 
(3)] will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  In the instant case 
there has not been a prior allowance or disallowance of a 
formal claim for compensation or pension.  Therefore, the 
veteran's hospitalization report could not be accepted as an 
informal claim under 38 C.F.R. § 3.157."  So it is in this 
case with respect to the original notation contained in the 
April 1998 VA treatment record.  Specifically, there was 
never a prior disallowance of a headaches claim; indeed, as 
discussed above, no headaches claim had been filed by the 
Veteran prior to February 20, 2007.  

The Board adds that this VA treatment report cannot be 
considered to be an informal claim for service connection 
because it does not reflect an intent on the part of the 
Veteran to apply for VA benefits.  An informal claim must 
identify the benefit sought; the mere reference in medical 
treatment records to a disability is not a claim.  See 38 
C.F.R. § 3.155 (2009); see also Dunson v. Brown, 4 Vet. App. 
327, 330 (1993) [an informal claim must identify the benefit 
sought]; Ellington v. Nicholson, 22 Vet. App. 141 (2007) [in 
the absence of a sufficient manifestation of an intent to 
apply for benefits for a particular disease or injury, a 
document providing medical information in and of itself is 
not an informal claim for VA benefits]. 

Accordingly, 38 C.F.R. § 3.157 does not allow for the 
acceptance of the April 1998 VA headaches notation as an 
informal claim of service connection.  

In short, for the reasons stated above the Board find that 
the date of the Veteran's cervicogenic headaches claim is 
February 20, 2007, which is the appropriate effective date 
under the law.

The Veteran also appears to be arguing that the 
symptomatology of his cervicogenic headaches began during 
service and continued thereafter, and as such, service 
connection should be granted beginning the day following 
discharge.  However, the regulations provide that the 
effective date of an award of disability compensation shall 
be the day following separation from active service, if the 
claim is received within one year after separation from 
service.  Otherwise, the effective date will be the date of 
receipt of claim, or date entitlement arose whichever was 
later.  See 
38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i) (2009).  As previously noted, the Veteran 
separated from service in January 1994, and a claim for 
service connection for headaches was not received until 
February 20, 2007.  As such, he is not entitled to an 
effective date from the date of his separation from service.  

In essence, the Veteran's contention amounts to an argument 
couched in equity.  The Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board further 
observes that "no equities, no matter how compelling, can 
create a right to payment of the United States Treasury which 
has not been provided for by Congress."  Smith (Edward F.) 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).

The Board does not necessarily dispute that the Veteran may 
have experienced headache symptomatology prior to the 
assigned effective date of service connection.  However, the 
Board is obligated to apply the law as Congress has created 
it.  As explained above, the law does not support the 
assignment of an effective date prior to February 20, 2007.

In conclusion, for the reasons and bases set forth above, the 
Board finds that February 20, 2007, is the correct date for 
the grant of service connection for cervicogenic headaches.  
Accordingly, entitlement to an earlier effective date must be 
denied.


ORDER

Entitlement to an effective date prior to October 23, 2006 
for the grant of service connection for cervical spine 
disability is denied.

Entitlement to an effective date prior to February 20, 2007 
for the grant of service connection for cervicogenic 
headaches is denied.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


